STATE OF VERMONT

                                ENVIRONMENTAL COURT

                                                    }
In re: Mad River Valley Ambulance Service           }
       (Appeal of Siebert1)                         }      Docket No. 137‐7‐05 Vtec
                                                    }

                          Decision and Order on Pending Motions

        Appellant Kirsten Siebert appealed from a decision of the Planning Commission of

the  Town  of  Waitsfield,  approving  Appellee‐Applicant  Mad  River  Valley  Ambulance

Service’s application to amend three conditions of the 1999 permit related to its building.

Appellant  is  represented  by  Paul  Gillies,  Esq.;  Appellee‐Applicant  Mad  River  Valley

Ambulance Service is represented by John W. O’Donnell, Esq.; the Town is represented by

Joseph McLean, Esq.



        Mediation  was  undertaken  but  did  not  resolve  the  parties’  dispute.    Appellee‐

Applicant  has  moved  to  dismiss  the  appeal  as  raising  issues  beyond  the  scope  of  the

Planning Commission’s proceedings.  Appellee‐Applicant also argues that the Town is

estopped from challenging the authority of the Planning Commission to have considered

and  decided  the  application  at  issue  in  the  present  case,  based  on  the  Zoning

Administrator’s  advice  to  Appellee‐Applicant  to  submit  its  request  to  the  Planning

Commission.  Appellant has moved for summary judgment, arguing that the Planning

Commission was without jurisdiction to amend conditions in the permit, but that instead

the Zoning Board of Adjustment should have considered the matter.  The Town agrees, and



        1
           Appellant Alexander (Sandy) Lawton was dismissed as a party in December of
2005.

                                               1
has requested  the  Court to remand  the matter  so that  the ZBA can instead  review  the

application as if it had been submitted for amendment of the conditions of the project’s

conditional use approval.  The following facts are undisputed unless otherwise noted.



       Appellee‐Applicant  received  a  zoning  permit  in  1999  for  the  conversion  of  a

building formerly used for a mixed use (auto repair and residential) to a “professional

personal service and business office” use for the ambulance service, after having obtained

both site plan approval and conditional use approval for the proposed project.  At that

time, it was the Planning Commission that ruled on site plan approval applications, and

the Zoning Board of Adjustment (ZBA) that ruled on conditional use approval applications.

The  ZBA’s  approval required the applicant to obtain final site plan approval from the

Planning  Commission.    The  Planning  Commission’s  grant  of  final  site  plan  approval

contained five substantive conditions: Condition 1 described the size and planting of the

green spaces; Condition 4 required a proposed cedar hedge instead to be composed of

mixed evergreen and deciduous varieties; and Condition 5 set a one‐year deadline for the

completion of the fencing, landscaping and screening. 

       The Town amended its Zoning Bylaw in 2002.  It eliminated the separate site plan

review process, but expanded conditional use review to include consideration of criteria

formerly considered during site plan review.  In particular, the adequacy of traffic and

pedestrian circulation on and off the site, and the adequacy of landscaping and screening,

both former site plan criteria, became specific criteria for conditional use review. Zoning

Bylaw §5.3(D)(7).

       In 2004, Appellee‐Applicant proposed changes to the project with respect to the

curbing on the site, in connection with its application to the Zoning Administrator for a

Certificate of Occupancy.  Appellee‐Applicant sought to place imprinted colored asphalt

paving around certain landscaped areas, instead of the curbing required by Condition 1.

                                             2
Appellee‐Applicant filed an application for a zoning permit, requesting amendment to

Conditions 1 and 52 of the 1999 site plan approval.  The Zoning Administrator had advised

Appellee‐Applicant to submit the request to the Planning Commission.  It is the Planning

Commission’s decision on the application that is on appeal in the present case.



       This Court stands in the shoes of the Planning Commission, and may take whatever

action  the  Planning  Commission  could  have  taken  regarding  the  application  before  it.

Issues regarding the Planning Commission’s jurisdiction (and hence the jurisdiction of the

Court in this de novo appeal) may be raised at any time.  See, e.g., In re Appeal of Casella

Waste Management, Inc., Docket No. 110‐7‐99 Vtec (Vt. Envtl. Ct., March 16, 2001); In re:

Appeal of Casella Waste Management, Inc., 2003 VT 49; 175 Vt. 335 (2003) (aff’d other

grounds). 

       Because jurisdiction of the subject matter of the amendments had been transferred

to  the  ZBA,  it  should  have  been  the  ZBA  that  considered  and  voted  on  whether  the

amendments should have been approved, even though the original decision imposing the

contested conditions had  been issued by the  Planning Commission.    That situation  is

analogous to an appeal from a municipal board’s decision after March 15, 1995, the date

on which jurisdiction of zoning and planning appeals was transferred to this court rather

than to the superior courts.  While the superior courts retained any then‐pending appeals


       2
           The  application  only  mentions  Conditions  1  and  5,  although  the  Planning
Commission’s decision reflects that condition 4 was also discussed.  The minutes of the
January  4,  2005  Planning  Commission  hearing  reflects  that  Conditions  4  and  5  were
discussed and that “the landscaping was accepted as it exists.”  By the time the Planning
Commission made the decision on appeal, the only issue remaining and voted on was the
proposed amendment of Condition 1, to install several areas of imprinted colored asphalt
instead of curbing.  Much of the testimony before the Planning Commission related to the
configuration and safety of the curb cut and whether areas of printed asphalt would or
would not be safer during emergency ambulance runs.

                                              3
filed  before  the  statutory  date,  jurisdiction  of  any  new  appeals  (even  those  requesting

amendments of old permits) was in the Environmental Court rather than in the superior

court that had handled the appeal of the initial permit.  And see 2003, No. 115 (Adj. Sess.),

§121.

        Further,  the  erroneous  advice  of  the  Zoning  Administrator  does  not  rise  to  an

estoppel of the Town, In re Griffin, 2006 VT 75, in that Appellee‐Applicant had the same

access to the 2002 Zoning Bylaws as did the Zoning Administrator and has not shown that

it was ignorant of the true facts.  Moreover, the Zoning Administrator’s error could not vest

the Planning Commission with jurisdiction that it does not otherwise have.3  



        Accordingly, based on the foregoing, Appellant’s Motion for Summary Judgment

on Questions 1 and 2 is GRANTED, and the Town’s request for remand is GRANTED in

part, pursuant to V.R.E.C.P. 5(i).  The decision of the Planning Commission is HEREBY

VACATED  and  the  matter  is  remanded  to  the  point  at  which  the  application  for

amendment of the permit conditions was filed, so that the application may be forwarded

to the ZBA for its consideration.  Appellee‐Applicant is free to amend the application to

request  amendment  only  of  Condition  1  regarding  the  paving,  curbing,  and  front

landscaped islands.  Any issues as to whether or not the requested amendment meets the

current criteria for approval will be for the ZBA to determine in the first instance.

        This decision concludes the present appeal.  If any appeal is filed from a future

decision  of  the  ZBA,  it  will  be  a  new  appeal  with  a  new  docket  number.    We  would

consider  at  that  time  any  application  to  waive  the  filing  fee,  due  to  this  history  of  the



        3
          Even if a zoning administrator erroneously issued a permit, such an approval, if
improperly authorized as a result of error by the administrative officer, may result in future
applications’ being subject to the provisions of the ordinance regarding nonconformities.
See, 24 V.S.A. §§ 4412(7) and 4303(13), (14) and (15). 

                                                   4
present  appeal.    Also,  in  consideration  of  the  history  of  the  present  appeal,  we  would

expedite any such future appeal to reach the merits as soon as practicable.  V.R.E.C.P. 1 and

2(b). 




         Done at Berlin, Vermont, this 28th day of September, 2006.




                              _________________________________________________
                                    Merideth Wright 
                                    Environmental Judge




                                                 5